IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL J. LENTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3689

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Michael J. Lenton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.